TAMM, Circuit Judge,
concurring:
When government regulation of our system of freedom of expression1 calls for a federal agency to decide whether and to what extent the “individual needs” of particular candidates for federal office demand that they be heard on the radio and television airwaves, the danger of nonneutral government decisionmaking raises grave first amendment concerns. Although I join Judge Bazelon’s fine opinion for the court, I write separately to discuss the danger that I perceive and to explain my reasons for concurring despite this danger.
In Red Lion Broadcasting Co. v. FCC, 395 U.S. 367, 89 S.Ct. 1794, 23 L.Ed.2d 371 (1969), the Supreme Court held that the first amendment does not always prevent the federal government from regulating radio and television broadcasts on the basis of their content. In particular, the Court endorsed the Federal Communications Commission’s “fairness doctrine,” which imposes a twofold duty on the broadcaster: “The broadcaster must give adequate coverage to public issues, and coverage must be fair in that it accurately reflects the opposing views.” Id. at 377, 89 S.Ct. at 1800 (citations omitted). In the form approved by the Supreme Court,2 the fairness doctrine imposes only a general obligation on broadcast licensees, and broadcasters retain wide flexibility concerning the manner in which they will satisfy this obligation.3 The Court has stated that the Commission’s only responsibility under the doctrine “is to judge whether a licensee’s overall performance indicates a sustained good-faith effort to meet the public interest in being fully and fairly informed.” Columbia Broadcasting System, Inc. v. Democratic National Committee, 412 U.S. 94, 127, 93 S.Ct. 2080, 2098, 36 L.Ed.2d 772 (1973).
The Court in Red Lion also affirmed the constitutionality of three right-to-reply doctrines. Two of these, the “personal attack” and the “political editorial” rules, are administratively developed offshoots of the general fairness doctrine:
When a personal attack has been made on a figure involved in a public issue, the individual attacked himself [must] be offered an opportunity to respond. Likewise, where one candidate is endorsed in a political editorial, the other candidates must themselves be offered reply time to use personally or through a spokesman. These obligations differ from the general fairness requirement that issues be presented, and presented with coverage of competing views, in that the broadcaster does not have the option of presenting the attacked party’s side himself or choosing a third party to represent that side. But insofar as there is an obligation of the broadcaster to see that both sides are presented, and insofar as that is an affirmative obligation, the personal attack doctrine and regulations do not differ from the preceding fairness doctrine.
395 U.S. at 378, 89 S.Ct. at 1800. The third right-to-reply doctrine, the equal-time rule, is statutory in origin. Section 315 of the Communications Act of 1934, as amended (Act), 47 U.S.C. § 315 (1976), provides: “If any licensee shall permit any person who is a legally qualified candidate for any public office to use a broadcasting station, he shall afford equal opportunities to all other such *398candidates for that office in the use of such broadcasting station . . . Id. § 315(a). See Red Lion Broadcasting Co. v. United States, 395 U.S. at 391, 89 S.Ct. at 1807.4
Under Red Lion, “the right of the viewers and listeners, not the right of the broadcasters, ... is paramount,” id. at 390, 89 S.Ct. at 1806, particularly when what is at stake is “ ‘speech concerning public affairs,’ ” id. (quoting Garrison v. Louisiana, 379 U.S. 64, 74, 85 S.Ct. 209, 215, 13 L.Ed.2d 125 (1964)). See also FCC v. National Citizens Committee for Broadcasting, 436 U.S. 775, 798-800, 98 S.Ct. 2096, 2114, 56 L.Ed.2d 697 (1978). Nonetheless, the first amendment also values broadcaster discretion. As Chief Justice Burger noted in Columbia Broadcasting System, Inc. v. Democratic National Committee, 412 U.S. 94, 93 S.Ct. 2080, 36 L.Ed.2d 772 (1973),
[The] role of the Government as an “overseer” and ultimate arbiter and guardian of the public interest and the role of the licensee as a journalistic “free agent” call for a delicate balancing of competing interests. The maintenance of this balance for more than 40 years has called on both the regulators and the licensees to walk a “tightrope” to preserve the First Amendment values written into the Radio Act and its successor, the Communications Act.
Id. at 117, 93 S.Ct. at 2094 (opinion of Burger, C. J.). As Judge Bazelon’s opinion persuasively demonstrates, the limited access scheme created by section 312(a)(7) of the Act, 47 U.S.C. § 312(a)(7) (1976), as interpreted and applied by the Commission, is consistent with these principles.
There is another principle, however, that limits the ability of the government to regulate broadcasting: although the government may play a role in regulating the content of broadcast communications, that role must be carefully neutral as to which speakers or viewpoints are to prevail in the “marketplace of ideas.” Thus, while the government may properly take action to encourage a wide-open debate on public issues,5 see Buckley v. Valeo, 424 U.S. 1, 92-93 & n.127, 96 S.Ct. 612, 669-670 8 n.127, 46 L.Ed.2d 659 (1976), it may not regulate in a manner that advances “one side of an issue rather than the other,” A. Meiklejohn, Political Freedom 27 (1960).6 As Justice Stevens noted in FCC v. Pacifica Foundation, 438 U.S. 726, 98 S.Ct. 3026, 57 L.Ed.2d 1073 (1978), “it is a central tenet of the First Amendment that the government must remain neutral in the marketplace of ideas.” Id. at 745-46, 98 S.Ct. at 3038 (opinion of Stevens, J.). See Columbia Broadcasting System, Inc. v. FCC, 454 F.2d 1018, 1034 (D.C.Cir.1971) (there is a “requirement of governmental neutrality in the area of the First Amendment”). See also Red Lion Broadcasting Co. v. FCC, 395 *399U.S. at 396, 89 S.Ct. at 1810 (constitutional problems would arise if “the official government view [were to] dominate] public broadcasting”); National Broadcasting Co. v. United States, 319 U.S. 190, 226, 63 S.Ct. 997, 1014, 74 L.Ed. 1344 (1943) (constitutional problems would arise if the Federal Communications Commission were authorized “to choose among applicants [for licenses] upon the basis of their political, economic or social views”). Cf. Buckley v. Valeo, 424 U.S. at 48-49, 96 S.Ct. at 649 (government may not “restrict the speech of some elements of our society in order to enhance the relative voice of others”).7 Accordingly, broadcast regulation must be tailored to guard against government action that is nonneutral, i. e., government action that, by purpose or effect, tends to enhance the persuasive appeal of a particular speaker or viewpoint vis-á-vis opposing speakers or viewpoints.8
The broadcast regulation approved in Red Lion is consonant with this first amendment principle. The basic fairness doctrine protects against government nonneutrality by leaving broad and flexible discretion with the broadcaster; the Commission’s circumscribed role in enforcing broadcaster obligations allows little opportunity for nonneutral government decisionmaking. The right-to-reply doctrines also limit the potential for partiality, this time by virtually eliminating the need for discretion on the part of anyone: if the licensee broadcasts a specified type of communication, the applicable right-to-reply obligation arises in a relatively “automatic” fashion.9 More important, except for the very general10 and rarely enforced 11 first prong of the basic *400fairness doctrine, which requires adequate coverage of public issues, all of the regulatory devices approved in Red Lion are designed to ensure that a broadcaster who presents one side of a controversy will balance that coverage with a broadcast of the opposite view. This is the essence of even-handedness, the antithesis of partiality.
Section 312(a)(7), as interpreted and applied by the Commission, presents a different and more suspect form of regulation. It is designed not to achieve a balanced presentation of ideas, but rather to grant air time to particular speakers for initial presentations of their views. The broadcaster obligation it creates, unlike that under the first prong of the fairness doctrine, is specific in nature and, as this case suggests, is likely to be enforced with some vigor.
The danger of government nonneutrality under section 312(a)(7) is exacerbated by the Commission’s emphasis, in its standards governing the right of access, on the “individual needs” of the candidate. Whether and to what extent a candidate is entitled to broadcast access depends on a weighing of his “individual needs” against the other relevant considerations detailed by the Commission. This evaluation may lead to a determination, for example, that a candidate requesting a half hour for a particular purpose may instead be entitled to only fifteen minutes, see Maj.Op. at 20-21; another candidate, on the other hand, may be found entitled to the full half hour that he seeks.
Thus, without regard to any prior broadcast coverage of opposing candidates, an agency of the federal government is authorized to decide, based in significant part on the candidate’s “individual needs,” whether and to what extent a given political candidate is entitled to be heard on the nation’s airwaves. Although the Commission’s standards are designed to apply neutrally to all candidates, and call for a rather deferential oversight of broadcaster determinations, there is nonetheless a much greater potential than in Red Lion for government favoritism, perhaps wholly unintentional, of particular speakers and ideas.12
Moreover, unlike the regulatory approaches upheld in Red Lion, section 312(a)(7) deals solely with candidates for federal political office; in evaluating the danger of government nonneutrality, we cannot ignore the fact that members of the Federal Communications Commission may well have more than a passing interest in the outcome of federal elections, particularly presidential contests.13 Although the Commission is independent of his direct control, the President of the United States appoints all seven of its members and designates its chairman. See 47 U.S.C. § 154(a) (1976). Commissioners serve seven-year terms, and vacancies occur approximately once a year. Id. § 154(c).14 To the extent that openings arise, the President may, and typically does, ensure that four of the seven Commissioners are members of his own political party. See id. § 154(b).15 As the present case suggests, the campaign for the Presidency itself is likely to be the most important occasion for the application of *401section 312(a)(7). The President and his party obviously have a strong interest in the outcome of a presidential election, particularly if the President himself is a candidate for reelection, and, by the time the campaign begins, the incumbent President will have appointed several (if a first-term President) or perhaps all (if a second-term President) of the sitting Commissioners. Even if a Commissioner makes every effort to remain impeccably neutral, it is nonetheless possible, especially in presidential campaigns, that his partisan and political affiliations might subconsciously influence his decisionmaking.16
Despite these dangers, however, section 312(a)(7) makes a tremendous positive contribution to the cause of freedom of expression.17 Candidate access to radio, and especially television, is exceedingly important in a nation that places such extraordinary reliance on these informational media,18 and we dare not forget that there is also a potential for evil in leaving the question of access in the hands of private broadcasting interests. As the Supreme Court warned in Red Lion, we should guard against
station owners and a few networks [having] unfettered power to make time available only to the highest bidders, to communicate only their own views on public issues, people and candidates, and to permit on the air only those with whom they agree[ ]. There is no sanctuary in the First Amendment for unlimited private censorship operating in a medium not open to all. “Freedom of the press from governmental interference under the First Amendment does not sanction repression of that freedom by private interests.” Associated Press v. United States, 326 U.S. 1, 20 [, 65 S.Ct. 1416, 1424, 89 L.Ed. 2013] (1945).
395 U.S. at 392, 89 S.Ct. at 1808.19 By creating a right of access in favor of candidates for this country’s highest offices, section 312(a)(7) increases the opportunity for these speakers to reach listeners with the discussion of crucial political issues.
The candidate, no less than any other person, has a First Amendment right to engage in the discussion of public issues and vigorously and tirelessly to advocate *402his own election and the election of other candidates. Indeed, it is of particular importance that candidates have the unfettered opportunity to make their views known so that the electorate may intelligently evaluate the candidates’ personal qualities and their positions on vital public issues before choosing among them on election day.
Buckley v. Valeo, 424 U.S. 1, 52-53, 96 S.Ct. 612, 651, 46 L.Ed.2d 659 (1976).20 To give increased play to ideas touching the very essence of our democracy is a goal that surely lies near the heart of the first amendment.
Thus, section 312(a)(7), as implemented by the Commission, stands precariously on the first amendment tightrope. It raises the serious danger of nonneutral government action favoring one speaker or viewpoint over another. Yet it also makes a great contribution to the cause of encouraging an “uninhibited, robust, and wide-open”21 discussion of issues central to our system of government.
We could not give effect to the statute’s positive contribution to first amendment values in the absence of adequate safeguards for controlling the danger of non-neutrality. In my view, the Commission’s standards for implementing section 312(a)(7), as long as they are carefully followed, are sufficient to save the statute from constitutional infirmity. In particular, the Commission is strictly limited to the narrow role of overseeing broadcaster determinations concerning access, determinations that are entitled to great deference before the Commission. Moreover, both at the broadcaster level and before the Commission on review, analysis of the “individual needs” factor must focus solely on the candidate’s needs as stated by the candidate and, giving due consideration to the other relevant standards set forth by the Commission, how those needs can be accommodated by the broadcaster. The agency is obliged to affirm any broadcaster decision that is reasonable under the Commission’s articulated standards, and it disapproved the network decisions in the present case only because the networks had, in effect, imposed “flat bans” on the sale of the type of time that the Carter-Mondale Committee sought. If the networks had instead given reasonable consideration to the particular request that was made, the Commission would have had no choice but to approve their access decisions.22
The Commission, through its implementation of section 312(a)(7), has come perilously close to falling into the chasm of impermissible government action. Nonetheless, as long as the agency consistently maintains a very limited “overseer” role consistent with its obligation of careful neutrality, its action does not contravene the Constitution. With this understanding, I concur in the opinion of the court.

. See generally T. Emerson, The System of Freedom of Expression (1970).


. The Court’s decision in Red Lion did not require “approv[al] of every aspect of the fairness doctrine.” 395 U.S. at 396, 89 S.Ct. at 1809.


.“At center stage of the Commission’s regulatory scheme is its determination that broadcasters should have maximum editorial discretion in deciding how to fulfill fairness doctrine obligations.” American Security Council Educ. Foundation v. FCC, 607 F.2d 438, 445 (D.C.Cir. 1979) (en banc), cert. denied, 444 U.S. 1013, 100 S.Ct. 662, 62 L.Ed.2d 642 (1980).


. These right-to-reply doctrines would be intolerable if applied to the print media. See Miami Herald Publishing Co. v. Tornillo, 418 U.S. 241, 94 S.Ct. 2831, 41 L.Ed.2d 730 (1974). A different rule applies to broadcasters on the theory that it is legitimate for the government to allocate the use of a finite number of broadcast frequencies, and it is therefore legitimate for the government to reallocate part of the use of a frequency previously granted to a particular licensee. See Red Lion Broadcasting Co. v. FCC, 395 U.S. at 388-92, 89 S.Ct. at 1805-07. See also National Broadcasting Co. v. United States, 319 U.S. 190, 226, 63 S.Ct. 997, 1014, 87 L.Ed. 1344 (1943); Federal Radio Comm’n v. Nelson Bros. Bond & Mortgage Co., 289 U.S. 266, 282, 53 S.Ct. 627, 635, 77 L.Ed. 1166 (1933).


. This country has “a profound national commitment to the principle that debate on public issues should be uninhibited, robust, and wide-open.” New York Times Co. v. Sullivan, 376 U.S. 254, 270, 84 S.Ct. 710, 721, 11 L.Ed.2d 686 (1964).


.There is a similar requirement of neutrality under the establishment-of-religion clause of the first amendment, in that government may not “prefer one religion over another.” Everson v. Board of Educ., 330 U.S. 1, 15, 67 S.Ct. 504, 511, 91 L.Ed. 711 (1947). The requirement of religious neutrality goes further, however, by precluding the government from aiding the cause of religion generally, even if it could do so without favoring any particular religion. See id. The government is, on the other hand, permitted to further the general cause of freedom of expression. See Buckley v. Valeo, 424 U.S. 1, 92-93 & n.127, 96 S.Ct. 612, 669-670 8 n.127, 46 L.Ed.2d 659 (1976).


. Judge Bazelon analogizes the government action here under review to a “time, place, and manner” restriction. Maj. Op. at 25 n.U6. Significantly, however, such restrictions may not “ ‘slip from the neutrality of time, place, and circumstance into a concern about content.’ ” Police Dep’t v. Mosley, 408 U.S. 92, 99, 92 S.Ct. 2286, 2292, 33 L.Ed.2d 212 (1972) (quoting Kalven, The Concept of the Public Forum: Cox v. Louisiana, 1965 Sup.Ct.Rev. 1, 29). Although broadcast regulation may to some extent “slip into a concern about content,” it may not lose sight of the fundamental requirement of neutrality as between particular speakers or viewpoints.


. The requirement of neutrality here, as in other contexts, may be “notoriously difficult” to define. See King’s Garden, Inc. v. FCC, 498 F.2d 51, 56 (D.C.Cir.), cert. denied, 419 U.S. 996, 95 S.Ct. 309, 42 L.Ed.2d 269 (1974). At least as to its “effect” component, for example, the requirement cannot be absolute; it would be impracticable to demand that content-based regulation never operate to favor, even in the slightest degree, one viewpoint over another. See also note 9 infra. One thing is clear, however; whatever its application in other contexts, the principle of neutrality is at its zenith in the context of political speech. Difficulty of definition, of course, does not negate the importance of the basic constitutional requirement, nor does it excuse the judiciary from the task of formulating and applying fundamental principles of constitutional law.


. To be sure, even in deciding whether a fairness or a right-to-reply obligation has attached and, if so, whether it has been satisfied, the Commission might take action that improperly favors a particular speaker or viewpoint. This limited danger, however, is one that we tolerate because of the countervailing first amendment benefits that these doctrines generally produce by encouraging a balanced coverage of issues of public importance. See also note 8 supra.


. See American Security Council Educ. Foundation v. FCC, 607 F.2d 438, 444 n.16 (D.C.Cir. 1979) (en banc), cert. denied, 444 U.S. 1013, 100 S.Ct. 662, 62 L.Ed.2d 642 (1980); Simmons, The Problem of “Issue" in the Administration of the Fairness Doctrine, 65 Cal.L.Rev. 546, 578-86 (1977).


. The first prong of the fairness doctrine, the obligation to devote adequate broadcast time to the coverage of public issues, has been only minimally enforced by the Commission. See Comment, Enforcing the Obligation to Present Controversial Issues: The Forgotten Half of the Fairness Doctrine, 10 Harv.C.R.-C.L.L.Rev. 137 (1975). “[T]he obligation to present controversial issues has been essentially unenforced. The Commission has consistently sought to avoid even the appearance of regulating the content of programming and thus has continually left to the licensee’s discretion the determination of which issues are sufficiently important and controversial to warrant coverage.” Id. at 153. Indeed, at least in the view of two commentators, the obligation had never been enforced prior to the Commission’s 1976 decision in Representative Patsy Mink, 59 F.C.C.2d 987 (1976). See Simmons, supra note 10, at 578-82; Comment, Power in the Marketplace of Ideas: The Fairness Doctrine and the First Amendment, 52 Tex.L.Rev. 727, 739 (1974).


. As CBS correctly observes, there is an “inherent danger in having a federal agency make determinations as to how much access and what kinds of access particular candidates should have, a danger which exists because of the risk that the agency under such circumstances could favor one candidate over another.” Reply Brief of Petitioner CBS Inc. at 14.


. CBS contends that “[t]he inherently political nature of the questions to be considered will draw the Commission into situations where its impartiality will be subject to obvious question. The danger that standards will not be applied neutrally necessarily suggests the unconstitutionality of the system of government regulation.” Brief for Petitioner CBS Inc. at 44 (citation omitted).


. In fact, due to deaths and resignations, many recent Presidents have been able to make more than one appointment per year. See Robinson, The Federal Communications Commission: An Essay on Regulatory Watchdogs, 64 Va.L.Rev. 169, 184 (1978).


. Even the limitation that no more than four Commissioners may be members of the same political party “is evaded easily if an appointee is willing to be labeled an ‘independent.’ ” Id. at 184 n.36.


.Regrettably, there is some evidence that the Commission has, on occasion, been subjected to direct political pressure. In a 1970 memorandum describing administration efforts to achieve more favorable press coverage by the three major television networks, Charles Col-son, Special Counsel to then President Richard M. Nixon, indicated that, “as soon as we have a majority,” he would pursue with Dean Burch, the newly-appointed Commission Chairman, a Commission ruling that would have “an inhibiting impact on the networks.” Memorandum from Charles W. Colson to H. R. Haldeman, Sept. 25, 1970, reprinted in Bazelon, FCC Regulation of the Telecommunications Press, 1975 Duke L.J. 213, 247. In a taped conversation in 1972, President Nixon himself threatened to use the Commission to retaliate against The Washington Post for unfavorable coverage: “The main, main thing is the Post is going to have damnable, damnable problems out of this one. They have a television station and they’re going to have to get it renewed.” Statement of Richard M. Nixon to H. R. Haldeman and John Dean, Sept. 15, 1972, quoted in S.Rep.No. 981, 93rd Cong., 2d Sess. 149 (1974) (final report of Senate Watergate committee). For a further discussion of the potential for political use of the Commission, see Comment, Enforcing the Obligation to Present Controversial Issues: The Forgotten Half of the Fairness Doctrine, 10 Harv.C.R.-C.L.L.Rev. 137, 157-58 (1975). Cf. Columbia Broadcasting Sys., Inc. v. FCC, 454 F.2d 1018, 1036 (D.C.Cir.1971) (Tamm, J., concurring) (concluding, “although hesitantly, [that in the case then under review] the Commission ha[d] taken a political role of interference contrary to all of the teachings of administrative decision-making”).


. See also Buckley v. Valeo, 424 U.S. 1, 92-93 & n.127, 96 S.Ct. 612, 669-670 8 n.127, 46 L.Ed.2d 659 (1976); note 6 supra.


. In a 1974 survey of prominent educators, businessmen, labor leaders, and government officials, television was rated the most powerful institution in the United States. The White House ranked second, the Supreme Court third. Who Runs America ? A National Survey, U.S. News & World Rep., Apr. 22, 1974, at 30. See also S. Simmons, The Fairness Doctrine and the Media 1-2 (1978).


. Cf. Brandywine-Main Line Radio, Inc. v. FCC, 473 F.2d 16, 62 (D.C.Cir.1972) (“The first amendment was never intended to protect the few while providing them with a sacrosanct sword and shield with which they could injure the many.”), cert. denied, 412 U.S. 922, 93 S.Ct. 2731, 37 L.Ed.2d 149 (1973).


. See also Monitor Patriot Co. v. Roy, 401 U.S. 265, 272, 91 S.Ct. 621, 625, 28 L.Ed.2d 35 (1971) (“it can hardly be doubted that the [first amendment] has its fullest and most urgent application precisely to the conduct of campaigns for political office”).


. New York Times Co. v. Sullivan, 376 U.S. 254, 270, 84 S.Ct. 710, 720, 11 L.Ed.2d 686 (1964). See note 5 supra.


. Another significant factor in deciding the constitutionality of § 312(a)(7), as implemented, is the presence of the equal-time provision in § 315 of the Act, 47 U.S.C. § 315 (1976). Section 315 generally will create a right to reply in favor of the opponents of any candidate granted access under § 312(a)(7), thus serving as an important safety net by mitigating the effect of any nonneutrality that might creep into the § 312(a)(7) decisionmaking process. If this were not the case, § 312(a)(7), as implemented, would raise a different and more troublesome constitutional question. That question, of course, is one for another day.